— Judgment unanimously affirmed. Memorandum: Defendant’s claim that the in-court identification testimony and his custodial statement were the fruits of an illegal arrest is without merit. Defendant concedes that the police had sufficient suspicion to warrant his brief detention for purposes of a showup (see, People v Hicks, 68 NY2d 234), and police conduct during the showup did not render his subsequent arrest illegal (see, People v Dennis, 125 AD2d 325, lv denied 70 NY2d 645; cf., United States v Edmons, 432 F2d 577, where the unlawful arrest preceded the showup).
We agree with defendant’s contention that an independent basis did not exist for the in-court identification by Milner (see, Neil v Biggers, 409 US 188, 199-200). Admission of his identification testimony was, however, harmless error. Ruth Jones, another victim, had been familiar with defendant prior to the crime, viewed defendant during the crime from a short distance in a well-lighted room, and provided the police with a detailed and accurate description of the defendant. The court properly concluded that there was an independent basis for her in-court identification (see, People v Hughes, 136 AD2d 916; People v Tillman, 122 AD2d 534, lv denied 68 NY2d 774; People v Sorenson, 112 AD2d 1016, lv denied 66 NY2d 767). Jones’ strong and unequivocal testimony, defendant’s custodial statement, and evidence that defendant was apprehended immediately after the crime within 40 to 60 yards of Milner’s apartment constituted overwhelming proof of defendant’s guilt. Moreover, because the jury was aware that Milner’s identification was based solely upon the hat defendant was wearing, we are persuaded that Milner’s identification testimony did not contribute to the jury’s verdict (see, People v Wronge, 126 AD2d 588, lv denied 69 NY2d 888; People v Ray, 50 AD2d 575). (Appeal from judgment of Erie County Court, McCarthy, J. — burglary, second degree.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.